l.                             IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NORTH CAROLINA
                                        SOUTHERN DIVISION
                                          No. 7:18-CV-49-D


     JOYNEKA N. JONES                                 )
                                                      )
              Plaintiff,                              )
                                                      )
     V.                                               )     ORDER GRANTING ATTORNEY'S
                                                      )     FEES PURSUANT TO
     ANDREW SAUL,                                     )     42 u.s.c § 406(b)
     Commissioner of Social Security,                 )
                                                      )
          ·   Defendant.                              )



              On June 27, 2019, a Judgment and an Order were entered and remanding this case to the

     Commissioner for further proceedings under sentence four of 42 U.S.C. § 405(g). On October

     15, 2019, Administrative Law Judge Vincent Hill issued a Fully Favorable Decision granting

     Plaintiff her Supplemental Security Income benefits.

              Pending before this Court is attorney Jonathan P. Miller's (Plaintiffs Counsel) Motion

     for Attorney's Fees Pursuant to 42 U.S.C. § 406(b). Plaintiffs Counsel requests an award of

     attorney fees in the amount of $14,707.68. Plaintiffs Counsel has also acknowledged that the

     $6,239.16 awarded under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412 should be

     returned to Plaintiff.

              Plaintiffs Counsel's Motion is hereby GRANTED. Defendant is Ordered to pay

     $14,707.68 to Plaintiffs Counsel, Jonathan P. Miller, pursuant to 42 U.S.C. § 406(b) for work

     performed in Federal District Court. Plaintiffs Counsel is Ordered to return the $6,293.16 in

     EAJA fees to Plaintiff.




                                                      1
SO ORDERED. This ZS-day of March 2020



                                        J   ES C. DEVER III
                                        United States District Judge
